Citation Nr: 1535435	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for ischiorectal fistula with postoperative scar.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.

The Veteran requested a Board hearing and was scheduled for a hearing in July 2015.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2015).  Therefore, the Board may proceed to adjudicate this appeal.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In October 2008, the Veteran had a Compensation and Pension (C&P) examination to evaluate his ischiorectal fistula.  The examiner did not indicate that he/she reviewed the Veteran's claims file or either active service treatment or post-service treatment.  Additionally, in the Veteran's October 2009 Notice of Disagreement, he wrote that he wanted his C&P examination report voided because he was subtlety strong-armed and intimidated by the examiner during the examination.  The Veteran wrote that his symptoms were more severe than recorded on the examination.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected, ischiorectal fistula.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his ischiorectal fistula.  All requests for records and responses must be associated with the claims folder.

2. The AOJ should schedule the Veteran for a VA rectum/anus examination to ascertain the severity of all symptoms and manifestations associated with his service-connected ischiorectal fistula.  

The examiner should:

a. Identify all symptoms and manifestations associated with his service-connected ischiorectal fistula;

b. Indicate whether the Veteran has experienced occasional involuntary bowel movements, necessitating the wearing of pad;

c. Indicate whether the Veteran has experienced extensive leakage and daily frequent involuntary bowel movements;

d. Indicate whether the Veteran has experienced complete loss of sphincter control.

3. Schedule the Veteran for an appropriate VA examination to evaluate the Veteran's post-surgical scar and any residuals thereof.  The examiner should measure the size of the Veteran's scar, state what impact, if any, it has on the Veteran,  and address whether it is:

a. Deep and nonlinear (a deep scar is one associated with underlying soft tissue damage);

b. Superficial and nonlinear (a superficial scar is one not associated with underlying soft tissue damage;

c. Unstable or painful.

4. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




